Exhibit 10.15(a)

FIFTH LEASE AMENDMENT

between

BENAROYA CAPITAL COMPANY, LLC

and

TARGETED GENETICS CORPORATION

This Fifth Lease Amendment dated January 8, 2004, is attached to and made part
of that certain Lease dated October 7, 1996, as amended in that Fourth Lease
Amendment dated March 28, 2001, that Third Lease Amendment dated April 19, 2000,
that Second Lease Amendment dated February 25, 2000, and that First Lease
Amendment, dated May 12, 1997 (the “Lease”), by and between Benaroya Capital
Company, LLC, a Washington limited liability company (the “Lessor”), and
Targeted Genetics Corporation, a Washington corporation (the “Lessee”), covering
Suites 100 and 1200 located in the property commonly known as the Metropolitan
Park West Tower, located at 1100 Olive Way, Seattle, Washington (the
“Premises”). The Premises are more particularly described in the Lease. The
terms used herein shall have the same definitions as set forth in the Lease.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Fifth Lease Amendment and the Lease, Lessor and Lessee agree as follows:

 

1. Section 1, Premises. Effective April 1, 2004, Section 1, Premises, of the
Lease is deleted and replaced with the following:

“Lessor does hereby lease to Lessee those certain Premises, to wit:
approximately 13,556 square feet of office space located on the first floor in
Suite 100 (4,990 square feet) and on the twelfth floor in Suite 1200 (8,566
square feet) as outlined on Exhibit A and Exhibit A-1, respectively, attached to
this Fifth Lease Amendment (hereinafter called the “Premises”) being situated
within the project known as the Metropolitan Park West Tower.” The useable
square foot area of suite 100 is 4,825 square feet and the current load factor
per 1996 BOMA is 3.42%. The useable area for suite 1200 is 7762 useable square
feet and the current load factor per 1996 BOMA is 10.36%.

 

2. Section 2, Term. The term of the Lease is hereby extended for five (5) years,
commencing April 1, 2004 and expiring March 31, 2009.

 

3. Section 3, Monthly Minimum Rent. Section 3, Monthly Minimum Rent, is amended
as follows:

 

Period

   Monthly Minimum Rent

April 1, 2004—March 31, 2005

   $ 22,593.00

April 1, 2005—March 31, 2006

   $ 23,441.00

April 1, 2006—March 31, 2007

   $ 24,288.00

April 1, 2007—March 31, 2008

   $ 25,135.00

April 1, 2008—March 31, 2009

   $ 25,982.00

 

4. Section 10, Additional Rent and Monthly Operating Expense Adjustments.
Section 10 of the Lease, as previously amended, is hereby further amended as
follows:

a) Effective April 1, 2004, Lessee’s prorata share of operating expenses will be
4.022%.

 

1



--------------------------------------------------------------------------------

b) Effective April 1, 2004, the Base Year for operating expenses will be changed
to 2004.

 

5. Exhibit G, Paragraph 1, Option to Renew. Exhibit G, Paragraph 1, Option to
Renew is hereby deleted and replaced with the following:

“Provided Lessee is not in default of any material term or condition of the
Lease (unless the default was cured within the applicable cure period), Lessee
shall have two (2) consecutive Options to Extend the lease term, one (1) period
of thirty-six (36) months and, if exercised, followed by one (1) additional
period of twenty-four (24) months (“Option Terms”), upon the same terms and
conditions as are set forth in the Lease, except for the Monthly Minimum Rent
which shall be determined as set forth below and except that the Option to
Cancel provisions shall not thereafter apply. The first option shall be
exercised, if at all, by written notice to Lessor before August 1, 2008, and if
applicable, the second option shall be exercised, if at all, by written notice
to Lessor before August 1, 2011

The rent shall be the fair market rent as agreed by Lessee and Lessor. Upon
receipt of Lessee’s notice to extend, Lessor shall provide Lessee notice stating
the rental rate it would be willing to accept for the extended term (the
“Lessor’s Notice Rate”). Lessee shall have ten (10) days after receipt of
Lessor’s Notice Rate to accept or reject such rate. In the event Lessee rejects
the Lessor’s Notice Rate such rejection shall state the rate that Lessee would
be willing to pay for the extended term (the “Lessee’s Notice Rate”). If the
parties fail to agree on the fair market rental rate, then within two (2) days
thereafter each party shall select an appraiser and the two appraisers shall
within ten (10) days appoint a third appraiser (the “Determining Appraiser”).
The Determining Appraiser shall make an independent determination of the rental
rate for the extended term (the “New Rent”) which shall be the average
prevailing rental rate for comparable space. The parties agree that for purposes
of determining the New Rent, they will attempt to obtain the economic terms of
any leases signed within the prior six (6) months for space on the first floors
and the upper 35% of the floors of facilities within the perimeter of Denny Road
to the North, Pike Street to the South, Interstate 5 to the East and 3rd Avenue
to the West. New Rent will be computed based on facilities within such
geographic perimeter of comparable size, condition, age, in-building parking
facilities, freeway access, central HVAC systems, views and for comparable
floors and square footage. No leases in buildings without central HVAC and
modern in-building parking will be considered. The Determining Appraiser will be
instructed to contact the owners of those buildings, obtain the most recent
lease rates for the applicable space, average the result (if there are more than
one) and produce the figure which shall be considered the “New Rent” and which
determination will be binding on the parties. The party whose Notice Rate is
furthest from the appraiser’s New Rent shall pay the fee of the appraiser.
Lessor shall prepare and Lessee shall execute a lease amendment for extension
within thirty (30) days after determination of the New Rent.”

 

6.

Exhibit G, Paragraph 2, Right of First Offer. Provided Lessee is not in default
of any material term or condition of the Lease (unless the default was cured
within the applicable cure period), Lessee shall have the Right of First Offer
to lease any space that is or will become available for lease on the first,
twelfth, and adjacent floors of the Metropolitan Park West Tower, subject to any
rights existing prior to the date of this Lease Amendment. Lessee shall have the
Right of First offer for the term of the Lease. Prior to entering into
negotiations for the space that Lessee has a Right of First offer on, Lessor
shall provide Lessee with written notification specifying when the space shall
be available for occupancy and the terms and conditions under which Lessor will
lease the space (the “First Right Notice”). Lessee shall respond within ten
(10) days of written notification by Lessor if Lessee wishes to lease the space.
If Lessee does not respond

 

2



--------------------------------------------------------------------------------

 

within ten (10) days, Lessee shall be deemed to have rejected the offer to lease
the space. Should Lessee accept such offer to lease, Lessee shall execute a
Lease Amendment to such effect within ten (10) days after delivery of the Lease
Amendment to Lessee. If Lessee does not accept the offer, then Lessor shall be
free to lease the space to a third party on terms that are not materially more
favorable to the tenant than those specified in the First Right Notice. For the
purpose of this provision “materially more favorable” shall mean that the net
effective rental rate (including tenant improvement allowances and other
economic concessions, if any), to the third party would be more than ten percent
10% less than the net effective rate after factoring in all concessions
provided, or not, by Lessor under the terms contained in the First Right Notice.
In the event that the net effective rental rate to the third party would be
materially more favorable than that provided in the First Right Notice, Lessor
will provide Lessee with a new notice (the “Revised First Right Notice”)
offering to lease the space to Lessee on the terms specified in the third party
proposal. The same procedure will apply with regard to the Revised First Right
Notice; except the notice period which will be five (5) business days following
receipt rather than ten (10) days.

 

7. Exhibit G, Paragraph 4, Parking. Effective April 1, 2004, Lessee shall be
entitled to lease a total of fourteen (14) parking stalls for the term of the
Lease. All parking shall be located in the Building Garage, in the Metropolitan
North Garage, Metropolitan East Garage, or on nearby surface lots and will be at
market rates.

 

8. Option to Cancel Lease. Provided Lessee has not been in default of any
material term or condition of the Lease on the date of the notice described
below on or before the date of Lease cancellation, Lessee shall have the Option
to Cancel this Lease at any time after April 1, 2006. Lessee shall provide not
less than eight (8) months prior written notice of its election to cancel. Along
with its cancellation notice, Lessee shall pay Lessor a Lease cancellation fee
in an amount equal to the sum of: (i) thirty five percent (35%) of Rent due from
the effective date of the lease cancellation through April 1, 2007, if any, plus
(ii) twenty-five percent (25%) of the Rent for the period from April 1, 2007 to
March 31, 2009, plus (iii) the unamortized portion of the lease commission.

 

9. Lessee Broker Representation. Both parties acknowledge that Lessee has
engaged Staubach to represent it in this Agreement, hereinafter referred to as
“Broker.” Broker’s sole compensation for representing Lessee shall be paid by
Lessor in accordance with the terms of the Commission Agreement dated
November 10, 2003 between Broker and Lessor.

Except as otherwise modified by the terms of this Fifth Lease Amendment, all
other terms and conditions of the Lease remain unchanged and in full force and
effect.

 

LESSOR:     LESSEE: BENAROYA CAPITAL COMPANY, LLC    
TARGETED GENETICS CORPORATION

/s/ Larry Benaroya

   

/s/ Todd Simpson

   

(SIGNATURE)

By:   Larry Benaroya     By:  

Todd Simpson

       

(PLEASE PRINT)

Its:   Manager     Its:  

VP Finance & CFO

Date:  

1/9/04

    Date:  

January 8, 2004

 

3



--------------------------------------------------------------------------------

STATE OF WASHINGTON

   ]       ]    ss.

COUNTY OF KING

   ]   

I certify that I know or have satisfactory evidence that Larry R. Benaroya is
the person who appeared before me, a Notary Public in and for the State of
Washington duly commissioned and sworn, and acknowledged that he is the manager
of Benaroya Capital Company, LLC, a Washington limited liability company, who
executed the within and foregoing instrument, and acknowledged the instrument to
be the free and voluntary act and deed of said company for the uses and purposes
therein mentioned, and on oath stated that affiant is authorized to execute said
instrument on behalf of said company.

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal this
9th day of January, 2004.

 

[NOTARY SEAL]

   

/s/ LORI JO GOODMAN

      Notary Public in and for the      
State of    Washington                              
                                     
residing at    Seattle                               
                                        
Commission expires   4-9-07                                                     
    Print Name    LORI JO GOODMAN                                         

 

STATE OF Washington

   ]       ]    ss.

COUNTY OF King

   ]   

I certify that I know or have satisfactory evidence that Todd E. Simpson is the
person who appeared before me, a Notary Public in and for the State of
Washington duly commissioned and sworn, and acknowledged that he/she is the VP
Finance & CFO of Targeted Genetics Corporation, a Washington Corporation, who
executed the within and foregoing instrument, and acknowledged the instrument to
be the free and voluntary act and deed of said corporation for the uses and
purposes therein mentioned, and on oath stated that affiant is authorized to
execute said instrument on behalf of said corporation.

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal this
8th day of January, 2004.

 

   

/s/ BEVERLY J ECKERT

      Notary Public in and for the      
State of    Washington                              
                                      
residing at    Seattle                               
                                         
Commission expires   3-19-05                                                    
    Print Name    BEVERLY J ECKERT                                         

 

4



--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLAN OF PREMISES

[diagram]

EXHIBIT A-1

FLOOR PLAN OF PREMISES

[diagram]